ON REHEARING.
Rotorook, J.
8 _. rt_ doaihofpartner* — In the foregoing opinion it is assumed that the surviving member of the firm of Queally & Bro. was legally bound to complete the contract, notwithstanding the death of the other member of the firm. The question as to the correctness of this proposition was not presented in the original submission. A petition for rehearing was filed which was mainly devoted to this question, and a re-argument was ordered. Counsel have discussed the question elaborately and with much force, and many adjudicated cases have been cited which discuss the effect of the death of one of several partners upon the existing contracts of the partnership. Other arguments are also advanced by counsel for appellee as reasons why the judgment should be affirmed. IVe are content with the conclusion reached in the opinion, and with the grounds thereof, and passing all other consideration will briefly discuss the principal propositions which are argiied on the rehearing.
The death of one member of a partnership works a dissolution of the firm. But the partners are jointly and severally liable for the performance of the partnership contracts, and any one or all of the partners may be sued upon a contract made by the firm. Code, section 2553. In Pars, on Partnership, 2d ed., page 409, it is said: “No dissolution of any kind affects the rights of third persons, who have had dealings with the partnership, without their consent. This is a universal rule without any exception whatever.” It is true, the surviving partner cannot continue the partnership business — that is, he cannot make new engagements and contracts, and bind the personal representatives of the deceased partner, but the survivor may, and he is bound to perform the contracts entered into before the *492death of his co-partner. It is his right and duty to perform and fulfill existing contracts, and to wind up the partnership (There is, it is true, a class of cases that hold that when a eon-[tract requires peculiar skill, or the actual personal services of the contracting party, the contract terminates with the death of the party bound to render such personal service or exercise such pecul iar skill. Of this class of cases are contracts for personal labor, or for publishing a book, editing a newspaper and the like. Jening v. Lyon, 39 Wis., 554; Wolf v. Homes, 20 N. Y., 197. In the last named case it is said (quoting from Story on Bailments) that the true rule may be considered to be “that where the contract is for personal sendees which none but the promisor can perform, then inevitable accident, or the act of God, will excuse the non-performance and enable a party to recover upon a quantum meruit. But where the thing to be done or the work to be performed may be done by another person, then all accidents are at the risk of the promisor.”
It is argued with much earnestness and force that the death of Queally operated to determine the contract, because the performance thereof was such as to require his personal services. This cannot be admitted. It appears from the evidence that while the work was in progress he was at no time personally present, but that it was carried on by one Weed. Besides, it must be presumed that the surviving partner was competent to carry on and complete the contract. One object in contracting with a partnership is that there may be more than one person capable of carrying out and performing the undertaking, and more than one person bound for its performance. Besides the nature of the work was not such as is contemplated by the rule that a contract for personal services or the exercise of peculiar skill is terminated by the death of the party by whom the labor is to be performed, or the skill exercised.
In the case of McGord v. West Feliciana R. R. Co., 3 La. An., 285, where a railway contract was let to a partnership and one member of the firm died, it was held that the death of his partner dissolved the partnership and terminated the contract.' It is claimed by counsel for appellee that the case is precisely In point upon the question under discussion. But that case *493was determined under the provisions of a statute of the State of Louisiana which is wholly unlike any statute in force in this State, and is not applicable here.
The foregoing propositions of law are really not controverted by counsel. They are supported by abundant.authority, which we need not cite. They need only be applied to the facts in this case, and in making the application we are well satisfied that the death of Queally did not terminate the contract. Former opinion adhered to.